NO. 07-06-0194-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 14, 2006

                           ______________________________

                      IN THE MATTER OF THE MARRIAGE OF
                  TERRY L. TAYLOR AND MARCY L. MILES TAYLOR
                       _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2004-525,283; HONORABLE RUBEN GONZALES REYES, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       On May 11, 2006, the clerk of this Court received a copy of a notice of appeal filed

on behalf of appellant Marcy L. Miles Taylor. By letter dated May 22, 2006, the clerk

notified appellant that the filing fee had not been received, and that failure to pay the filing

fee within ten days from the date of the letter could result in dismissal of the appeal. Tex.

R. App. P. 42.3(c); Tex. R. App. P. 5.
       That date has passed and no response has been received. Accordingly, this appeal

is dismissed. Tex. R. App. P. 42.3(c). The trial court clerk and court reporter’s requests for

an extension of time to file the record are denied as moot.




                                                  James T. Campbell
                                                      Justice




                                              2